DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of species 1, embodied by claims 1-9 and 16-18 in the reply filed on February 8, 2022 is acknowledged. The traversal is on the ground(s) that the claims are not mutually exclusive because the outlined species are not distinct and are overlapping. (Applicant arguments, page 7, last paragraph) The Examiner respectfully disagrees. 
MPEP 806.04(f) states:
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.
This is not found persuasive because an admission that the outlined species are “not distinct” is not considered to be an express admission that the claimed inventions would have been obvious over each other. Further, the proof requirement of mutual exclusivity of 806.04(f) is that one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This requirement was clearly outlined in the Restriction requirement stating Species 1 results in system braking vehicle to a stop as the distance to the coupler reaches zero based on a first deceleration profile, and decelerating of the vehicle based on a second deceleration profile in response to each of the elapsed time reaching a calculated time duration, where Species 2 results in aborting the alignment routine in response to the detection of an operating 
This is also expressed (i.e. stated in another way) that the claims do not fully overlap in scope, not partially, as argued. This is clearly supported by the previous requirements for mutual exclusivity. While Applicant has outlined similarities in the claimed inventions, Applicant has not addressed the outcome differences that were outlined in the Restriction/Election Requirement dated 12/10/2021 that demonstratively show them to be mutually exclusive.
Applicant further argues that these species are not mutually exclusive because they are simultaneously implemented in claim 10 when taken in combination with claims 1, 2 and 3. (Applicant arguments, page 8, first paragraph) This is not persuasive because claim 10 outlines a mutually exclusive outcome from those claimed in dependent claims 4-9 that are not part of the chain of dependent claim 10. Further, the outcomes outlined in claims 4-9 correspond with the outcomes of claims 16-18, also included in elected Species 1. In other words, claims 1-3 of claim set 1-15 are understood to be generic to two mutually exclusive outcomes between dependent claim sets 4-9 and 10-15. This does not prove in any meaningful way that the outcome of claims 10-15 is not mutually exclusive to those of the elected Species 1. 
The requirement is therefore still deemed proper and is therefore made FINAL. Claims 10-15 and 19-20 have been withdrawn from consideration.
Status of the Application
Claims 1-9 and 16-18 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In regards to claims 1-5 and 16-17: Applicant claims a gradual stopping distance, a rapid stopping distance, and a gradual deceleration request. Applicant disclosure does not provide a meaningful ranges or examples of what is considered a gradual stopping distance, a rapid stopping distance and/or a gradual deceleration request such that one of ordinary skill would clearly understand the metes and bounds of the terms. Without such defined metes and bounds, the terms gradual and rapid are considered subjective and indefinite. Corrective action or clarification is required.
In regards to claims 1-5 and 16-17: Applicant claims a plurality of actions, namely stopping, braking and deceleration. Applicant disclosure provides for a brake control system 62 may be configured to control service brakes 62a and a parking brake 62b, but do not appear to contain any other meaningful stopping, braking or deceleration devices. Therefore, the plain meanings of all three terms appear to refer to the same basic action of brake control disclosed 
In regards to claims 1 and 16: Applicant claims a braking procedure comprising a plurality of concurrent deceleration control procedures… wherein the concurrent deceleration procedures comprise: monitoring an elapsed time following the portion of the vehicle passing the gradual stopping distance; and monitoring the remaining distance based on the velocity of the vehicle and comparing the remaining distance to a rapid stopping distance, however there is no clear braking or deceleration (i.e. no discernable braking or deceleration action to or control of the vehicle) claimed in claim 1 or 16. It is therefore unclear if actual deceleration is required by the metes and bounds of the claim. Corrective action or clarification is required. 
As it would appear that meaningful deceleration of the vehicle is positively recited in claims 3 and 17, it is therefore interpreted that no meaningful deceleration of the vehicle is performed in claims 1 and 16. This interpretation is meaningful to the 35 U.S.C 101 rejection, detailed below. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. (Original) A vehicle system configured to control a trailer alignment routine, comprising: 
a hitch mounted on a vehicle; (considered to be well-known vehicle structure that is not meaningfully acted upon by the limitations of the claim) and 
a controller (considered to be well-known processor-based computer architecture) configured to: 
identify a coupler position of a trailer; (Applicant does not meaningfully claim the source of the data used during identification, therefore the broadest reasonable interpretation (BRI) includes mere data analysis steps performable by any generic general purpose computer, or by one of ordinary skill in the art, mentally or by hand.)
control motion of the vehicle to toward an aligned position; (Applicant generically claims motion control that does not meaningfully claim the structures controlled, and therefore includes a BRI that include mere data signals outputted by the controller’s processor performable by any generic general purpose computer, or by one of ordinary skill in the art, mentally or by hand.)
calculate a gradual stopping distance based on a velocity of the vehicle; (considered to be a calculation step performable by any generic general purpose computer, or by one of ordinary skill in the art, mentally or by hand.) and 
control a braking procedure comprising a plurality of concurrent deceleration control procedures in response to a portion of the vehicle passing the gradual stopping distance, (As outlined in the 35 U.S.C. 112(b) rejection above, it is understood that the claimed braking procedure of claim 1 merely includes data processing steps, as outlined above. These steps are 
wherein the concurrent deceleration procedures comprise: 
monitoring an elapsed time following the portion of the vehicle passing the gradual stopping distance; and monitoring the remaining distance based on the velocity of the vehicle (Applicant does not meaningfully claim the source of the data being monitored, and is therefore considered a data processing step performable by any generic general purpose computer, or by one of ordinary skill in the art, mentally or by hand.) 
and comparing the remaining distance to a rapid stopping distance. (Applicant does not meaningfully claim the source of the data being compared, and this is therefore considered a data processing step performable by any generic general purpose computer, or by one of ordinary skill in the art, mentally or by hand.)
It is understood that no meaningful application of the data monitoring or comparing steps of the braking procedure are claimed.
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental process and/or a mathematical concept). Claim 1 is directed to a generic computer onboard a vehicle that calculates a stopping distance based on generically claimed data, and then controls a braking procedure that includes mere data processing steps performable by the controller, as outlined above.  Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely performed on a generic computer, and therefore falls within the “mental processes” grouping. Further, these steps also include mere mathematical concepts of calculating and comparing distances. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the steps of the abstract idea above, the only additional element recited in claim 1 is a hitch mounted on a vehicle, considered to be well-known structure that is not meaningfully acted upon by the limitations of the claim, and therefore considered to be immaterial to the overall thrust of the claim. Claim 1 does not recite any limitation that even 
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Dependent claim 2 has been evaluated in a similar manner, and merely includes further data manipulation steps that appear to be further additions to the abstract mental process and/or a mathematical concept, and therefore does not appear to overcome these deficiencies. Therefore, dependent claim 2 is rejected in the same or a similar manner as claim 1 above. 
Independent claim 16 is the method performed by the system of claim 1, and is rejected the same or similar to claim 1, as detailed above.
Examiner Note: It should be noted that claims 3-9 and 17-18 are not rejected under 35 U.S.C. 101. This is because claims 3 and 17 positively recite controlling a deceleration of the vehicle, which is considered a practical application under Step 2A, Prong Two of the Alice analysis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Skvarce (US 20190086927 A1), in view of Murakoshi et al. (US 20170334413 A1) herein Murakoshi and Shalev-Shwartz et al. (US 20190291728 A1) herein Shalev-Shwartz.
In regards to Claim 1, Skvarce discloses the following: 
1. (Original) A vehicle system configured to control a trailer alignment routine, comprising: 
a hitch mounted on a vehicle; (Fig. 1, items 100, 162) and 
a controller (Fig. 1, item 300) configured to: 
identify a coupler position of a trailer; (at least [0030] “After the trailer 200 location, specifically the trailer hitch receiver 212 location is identified” and [0041] “several embodiments for identifying the location of the trailer hitch receiver 212 relative to the tow vehicle hitch ball 162 are disclosed”)
control motion of the vehicle to toward an aligned position; (at least [0030] “path planning system 550 plans a path 552 (FIG. 3) between the tow vehicle 100 and the trailer 200 based on the location of the selected trailer 200 (determined by the DNN 500 from the received sensor system data 402) relative to a position of the tow vehicle 100 (e.g., orientation and distance).”)
As best understood, Skvarce suggests the following:
calculate a gradual stopping distance based on a velocity of the vehicle; and (see at least Fig. 4B, position PM at distance DM from trailer 200, [0005] “The method of maneuvering also includes stopping or halting the vehicle at an intermediate position before reaching the final position, the intermediate position being closer to the final position than the initial position”, [0030] “an intermediate position within a predetermined distance D from the trailer 200”, [0039] “In some examples, the intermediate distance DM is about 1 meter.”)
As best understood, the difference between the stopping distance of Skvarce and the stopping distance claimed is the stopping distance of Skvarce is not explicitly calculated based on the velocity of the vehicle. However, calculating a stopping distance based on a velocity of the vehicle is known in the art as taught by Murakoshi. (at least [0059] “a brake pressure that reduces the vehicle speed Vs to 0 km/h when the stop determination threshold distance during towing Lt reaches the obstacle distance Lo may be operated on the basis of the vehicle speed Vs and a difference between the obstacle distance Lo and the stop determination threshold 
However, for the sake of compact prosecution, this limitation is also more clearly taught by Shalev-Shwartz (see at least [0680]-[0684] “restrained braking profile” and “gradual braking profile” and “CRSS safe distance” and [0769] “proximity buffer relative to the target vehicle may be further determined based on a predetermined sub-maximal braking rate that is less than the maximum braking rate capability of the host vehicle, such that the proximity buffer includes at least a sum of a host vehicle stopping distance, determined as a distance required to reduce the current speed of the host vehicle to zero at the predetermined sub-maximum braking capability of the host vehicle, and a target vehicle stopping distance”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shalev-Shwartz with the invention of Skvarce with the motivation of providing a less abrupt, smoother braking that feels more similar to a scheduled brake rather than an emergency or late brake. (Shalev-Shwartz, [0680])
As best understood, Skvarce discloses the following:
control a braking procedure comprising a plurality of concurrent deceleration control procedures in response to a portion of the vehicle passing the gradual stopping distance, (see at least Fig. 4B, position PM at distance DM from trailer 200, [0005] “The method of maneuvering also includes stopping or halting the vehicle at an intermediate position before reaching the final position, the intermediate position being closer to the final position than the initial position”, [0030] “an intermediate position within a predetermined distance D from the trailer 200”, [0039] “In some examples, the intermediate distance DM is about 1 meter.”, see also [0024])
wherein the concurrent deceleration procedures comprise: 
monitoring an elapsed time following the portion of the vehicle passing the gradual stopping distance; and (It is inherent that the programmable processor of Skvarce includes a system clock that monitors time during the maneuver.)
monitoring the remaining distance based on the velocity of the vehicle and (at least [0033] “DNN 500 continuously sends the vehicle controller 300 the location of the selected trailer 200 with respect to the tow vehicle 100 as the tow vehicle 100 moves along the planned path 552 based on the received sensor system data 402, i.e., images 412”, see also [0024] “path following sub-system 320 includes… a speed behavior 324... Each behavior 322-330 cause the tow vehicle 100 to take an action, such as… breaking, speeding, slowing down, among others”) 
Skvarce discloses monitoring the remaining distance during transit based on received sensor data. Skvarce also discloses monitoring speed of the vehicle during transit. Skvarce does not explicitly disclose monitoring the remaining distance based on speed, as claimed. However, as is well-known in the study of kinematics, speed (velocity) is merely distance over time. Therefore, calculating the remaining distance based on a monitored speed would have been an obvious mathematical calculation to a person of ordinary skill, with predictable results, with the motivation of mathematically increasing measurement accuracy.
As best understood, Skvarce discloses the following:
comparing the remaining distance to a rapid stopping distance. (see at least Figs. 4C and 6, and citations to persistent monitoring to the final position outlined above.) 

At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shalev-Shwartz with the invention of Skvarce with the motivation of assuring an autonomous vehicle can safely and accurately reach an intended destination. (Shalev-Shwartz, [0003])
In regards to Claim 2, as best understood, while Skvarce is suggestive of the following (see above), Skvarce does not explicitly disclose the following, which is taught by Shalev-Shwartz: 
2. The system according to claim 1, wherein the concurrent deceleration procedures further comprise: processing a gradual deceleration request based on the remaining distance to the coupler position and the velocity of the vehicle at the gradual stopping distance. (see at least [0680]-[0684] “restrained braking profile” and “gradual braking profile” and “CRSS safe distance” and [0769] “proximity buffer relative to the target vehicle may be further determined 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shalev-Shwartz with the invention of Skvarce with the motivation of providing a less abrupt, smoother braking that feels more similar to a scheduled brake rather than an emergency or late brake. (Shalev-Shwartz, [0680])
In regards to Claim 3, Skvarce suggests the following:  
3. The system according to claim 2, wherein the controller is configured to control the gradual deceleration request by controlling a deceleration of the vehicle based on a first deceleration profile. (see at least [0035] “Referring back to FIGS. 2A and 2B, once the path planning system 550 plans a path 552, the path following sub-system 320 is configured to execute behaviors that cause the drive system 110 to autonomously follow the planned path 552.”, [0036] “The braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552. The braking behavior 322 sends a signal or command 301 to the drive system 110, e.g., the brake system 120, to either stop the tow vehicle 100 or reduce the speed of the tow vehicle 100.”)
The broadest reasonable interpretation of a “profile” as applied in claim 3 according to Merriam-Webster dictionary is 4: a set of data often in graphic form portraying the significant features of something. Skvarce discloses an algorithm to either stop or slow down the tow vehicle based on the planned path that inherently includes some sort of meaningful speed profile during vehicle speed control shown in Fig. 3A, 3B, and 4A-4C. 

At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shalev-Shwartz with the invention of Skvarce with the motivation of providing a less abrupt, smoother braking that feels more similar to a scheduled brake rather than an emergency or late brake. (Shalev-Shwartz, [0680])
In regards to claim 4, Skvarce does not explicitly disclose the following, which is taught by Shalev: 
4. (Original) The system according to claim 3, wherein the controller is further configured to: calculate the gradual stopping distance based on the first deceleration profile. (see at least [0680]-[0684] “restrained braking profile” and “gradual braking profile” and “CRSS safe distance” and [0769] “proximity buffer relative to the target vehicle may be further determined based on a predetermined sub-maximal braking rate that is less than the maximum braking rate capability of the host vehicle, such that the proximity buffer includes at least a sum of a host vehicle stopping distance, determined as a distance required to reduce the current 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shalev-Shwartz with the invention of Skvarce with the motivation of providing a less abrupt, smoother braking that feels more similar to a scheduled brake rather than an emergency or late brake. (Shalev-Shwartz, [0680])
In regards to claim 5, Skvarce does not explicitly disclose the following, which is taught by Shalev: 
5. (Original) The system according to claim 4, wherein the gradual stopping distance is calculated based on the velocity and a rate of deceleration of the first deceleration profile. (see at least [0680]-[0684] “restrained braking profile” and “gradual braking profile” and “CRSS safe distance” and [0769] “proximity buffer relative to the target vehicle may be further determined based on a predetermined sub-maximal braking rate that is less than the maximum braking rate capability of the host vehicle, such that the proximity buffer includes at least a sum of a host vehicle stopping distance, determined as a distance required to reduce the current speed of the host vehicle to zero at the predetermined sub-maximum braking capability of the host vehicle, and a target vehicle stopping distance”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shalev-Shwartz with the invention of Skvarce with the motivation of providing a less abrupt, smoother braking that feels more similar to a scheduled brake rather than an emergency or late brake. (Shalev-Shwartz, [0680])
In regards to Claim 16: Claim 16 is the method performed by the vehicle system of claim 1, and contains all the same or similar limitations as claim 1. Claim 16 is therefore rejected per claim 1, above. 
In regards to claim 17: Claim 17 is the method performed by the vehicle systems of claims 2 and 3, and contains all the same or similar limitations as claims 2 and 3. Claim 17 is therefore rejected per claims 2 and 3, above.
Allowable Subject Matter
As best understood, dependent claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-9 depend upon claim 6, and therefore are also considered allowable at least due to this dependency. 
Citation of Relevant Prior Art
The prior art made of record is considered pertinent to applicant’s disclosure:
Gehrke et al. (US 20160288601 A1) teaches a related method and system for guiding a vehicle having a hitch connector to a trailer using an auto assist unit using a camera system and collected sensor information including estimating distance and direction to a trailer coupler, and determining a travel path. (see at least Fig. 4)
Windeler (US 20160121885 A1) teaches a related method and system of avoiding a collision between a vehicle hitch and a trailer hitch during maneuvering of a vehicle in reverse. (see at least Figs. 1 and 4) 
Yu et al. (US 20190339704 A1) teaches a related method for autonomously maneuvering a tow vehicle towards a trailer positioned behind the tow vehicle. (see Abstract and Fig. 5)
Wuergler et al. (US 20170151846 A1) teaches a related method and system to provide guided control of a hitching operation between a tow vehicle and a trailer. (see Figs. 1 and 4)
Huger (US 20180039278 A1) teaches a related method for assisting a process of coupling a vehicle to a trailer, including detecting a coupling element, determining a travel path 
Agnew et al. (US 20150210280 A1) teaches a related automatic braking system and method of avoiding a collision while operating a vehicle in reverse comprising detecting an object proximate to a vehicle with at least one sensor of a reverse collision avoidance system and determining a desired velocity profile for a deceleration maneuver of the vehicle with a controller. (see claim 14)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 25, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669